Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-12 have been examined.

Reasons for Allowance
	Claims 1-12 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-12 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically:
	Claim 1’s "...delta values for two variables..." 
	Claim 1’s "...sampling the phase plane..." 
	Claim 1’s "...phase plane for the two-variable..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 5. Specifically:

	Claim 5’s "...sampling the phase plane..." 
	Claim 5’s "...phase plane for the two-variable..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 9. Specifically:
	Claim 9’s "...delta values for two variables..." 
	Claim 9’s "...sampling the phase plane..." 
	Claim 9’s "...phase plane for the two-variable..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
18 MAR 2022